Citation Nr: 0942611	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-08 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a low back 
disorder, claimed as degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran retired from active duty in August 1974 with over 
20 years of service. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.  

Moreover, although December 2008 VCAA notice was sent in 
response to claims to reopen service connection for a 
bilateral knee disorder, bilateral shoulder disorder, and a 
bilateral foot disorder, these claims have not yet been 
adjudicated by the RO.  As such, they are referred to the RO 
for further consideration. With respect to his claim for 
neurological symptoms associated with his service-connected 
cervical spine disorder, this issue is addressed in the 
opinion below. 


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's 
cervical spine disability has been manifested by subjective 
complaints of pain; objective findings include range of 
motion greater than 15 degrees, no incapacitating episodes 
requiring hospitalization or bedrest as prescribed by a 
physician, or ankylosis. 

2.  Neurological impairment of the right and left upper 
extremities results in mild incomplete neuropathy of the 
radial nerve.

3.  A chronic low back disorder was not shown during service 
or diagnosed for many years thereafter; a current low back 
disorder is unrelated to service. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code (DC) 5242 (2009).

2.  The criteria for entitlement to a separate 20 percent 
rating for mild neuropathy of the radial nerve, right upper 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.124a, DC 8514 (2009).

3.  The criteria for entitlement to a separate 20 percent 
rating for mild neuropathy of the radial nerve, left upper 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.124a, DC 8514 (2009).

4.  A low back disorder, claimed as degenerative disc disease 
of the lumbar spine, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1332, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Increased Rating for a Cervical Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cervical spine disability is rated at 20 
percent disabling pursuant to DC 5242.  In order to warrant a 
higher rating, the evidence must show:

*	forward flexion of the cervical spine 15 degrees or less 
(30 percent); 
*	favorable ankylosis of the entire cervical spine (30 
percent);  or 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (DC 5243, 40 
percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support an increased rating. 
Indeed, an April 2007 VA examination revealed forward flexion 
of the cervical spine from 0 to 25 degrees, with pain 
beginning at 20 degrees of motion. The Board recognizes that 
upon repetitive range of motion testing, the Veteran's range 
of motion dropped to 0 to 15 degrees.  However, upon 
evaluation at a February 2008 private treatment visit, he 
demonstrated full range of motion of his cervical spine.  As 
such, the overall findings above do not support a 30 percent 
evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
cervical spine.  For definitional purposes, ankylosis is a 
fixation of the joint. While range of motion is limited, the 
present level of range of motion does not indicate a fixation 
of the cervical spine.  Further, the April 2007 VA examiner 
specifically found that there was no cervical spine 
ankylosis. Therefore, a higher rating based on ankylosis is 
not warranted.

Next, while the Veteran has reported on-going back pain, the 
evidence does not show that he has been ordered bedrest by a 
physician. As he has not demonstrated that he experienced 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 
rating of 40 percent is not for application.  

Nevertheless, after reviewing the evidence on file, the Board 
finds that pursuant to Note (1), the Veteran is entitled to 
separate compensable ratings for peripheral neuropathy of 
both his right and left upper extremities, associated with 
his service-connected cervical spine disorder.  Specifically, 
the evidence reflects neurologic symptomatology throughout 
the rating period on appeal.  The Board notes that the 
findings discussed below are limited to those associated with 
his cervical spine. For example, at the April 2007 VA 
examination, he complained of numbness of his upper 
extremities. 

Upon motor examination, he demonstrated reduced motor 
function, of a 4/5 level, in his right and left elbows, 
wrists, fingers and thumbs. Further, upon sensory 
examination, he demonstrated reduced vibration and light 
touch.  Reflex examination revealed normal results. 

The Board finds that the evidence detailed above supports a 
finding of mild neurological manifestations of both upper 
extremities, but no more.  Specifically, the VA examination 
report indicated that the Veteran's cervical spine disability 
has affected his radial, ulnar, and median nerves. 

The Board will rate his upper neurological symptomatology 
under the diagnostic code for the radial nerve, as this code 
affords the higher possible rating evaluation for "mild" 
neurological symptoms. As such, separate 20 percent ratings 
for mild incomplete paralysis of the radial nerve for both 
his right and left upper extremities is warranted.

In sum, a rating in excess of 20 percent is not warranted for 
any portion of the rating period for a cervical spine 
disability.  Nonetheless, separate 20 percent ratings are 
warranted for the neurologic manifestations of the Veteran's 
right and left upper extremities.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic code.

Such competent evidence-concerning the nature and extent of 
the Veteran's cervical spine disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that a higher rating is not warranted, except that separate 
ratings are assigned for neuropathy.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2009) is warranted.  
However, the weight of evidence does not reflect that the 
Veteran's cervical spine has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. 

At his April 2007 VA examination, the examiner noted that the 
Veteran had been retired since April 2006, because of 
eligibility by age or duration of work. He further denied a 
history of hospitalization or surgery. A February 2008 
private treatment note indicated that he still worked as a 
mechanic, although he was largely retired. Hence, referral 
for consideration of an extra-schedular evaluation is not 
warranted.

Service Connection for a Lumbar Spine Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the Veteran's low back or any 
symptoms reasonably attributed thereto.  The Board 
acknowledges numerous in-service treatment associated with 
his cervical spine, and a November 1968 X-ray associated with 
his thoracic spine. However, complaints and treatment 
associated with his low back were not demonstrated by the 
service records. At the time of discharge, the clinical 
evaluation of the Veteran's spine was normal.  Therefore, no 
chronic low back disorder was noted in service.

	Next, post-service evidence does not reflect symptomatology 
associated with the Veteran's low back for many years after 
service discharge. Specifically, complaints associated with 
his low back were first raised in December 1990. This is the 
first recorded symptomatology related to a low back disorder, 
coming over 15 years after discharge.  Therefore, the medical 
evidence does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	As noted above, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his low back after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued low back symptomatology since active 
service, while competent, is nonetheless not credible.  The 
Board emphasizes the multi-year gap between discharge from 
active duty service (1974) and initial reported symptoms 
related to a low back disorder in approximately 1990 (over a 
15-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.  Specifically, no medical 
professional has established a relationship between this 
disorder and active duty.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, degenerative disc disease of the lumbar spine is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to his increased rating claim, a letter 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in February 2007, prior 
to the RO decision that is the subject of this appeal.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in February 2007.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

With respect to his service connection claim for a low back 
disorder, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the notice letter incorrectly 
treated the Veteran's lumbar spine claim as an increased 
rating claim, rather than a service connection claim.  
However, the notice letter included the requirements to 
establish service connection. Further, the Veteran's 
statements throughout the adjudicatory process indicate his 
understanding of what was needed to support his claim. As 
such, the Board finds there is no prejudice in proceeding 
with adjudication of the claim. Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records. 

Next, a specific VA medical examination was undertaken with 
respect to his increased rating claim for a cervical spine 
disorder. The Board acknowledges that the Veteran has raised 
two specific concerns regarding the validity of this 
examination report. 

First, the Veteran contends that the examination was not 
sufficient because the claims file was not reviewed. The 
Board finds however, that the examination was adequate for 
evaluation purposes.  Specifically, the examiner interviewed 
the Veteran and conducted a physical examination.  There is 
no indication that the VA examiner misstated any relevant 
fact.  Therefore, the Board finds the April 2007 VA 
examination to be of great probative value. 
	
	Next, the Veteran argues that the April 2007 VA examination 
was not valid under the VA Manual M21-1MR, Part III, Subpart 
IV, Chapter 3, Section D 18(a),  because it was signed by a 
physician's assistant, as opposed to an actual physician. It 
is noted however, that the Board is bound only by 'the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department' and 'is not bound by Department manuals, 
circulars, or similar administrative issues.' See also 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2009).  
	
	Nonetheless, looking to the M21-1MR for guidance, the Board 
notes an exception to the rule, stating that "[e]xamination 
reports transmitted by Compensation and Pension Record 
Interchange (CAPRI) (Department of Veterans Affairs (VA) 
medical center examinations) or EXAMTRAK (contract 
examinations) without signatures are acceptable since signed 
copies are maintained by the Veterans Health Administration 
(VHA) or contract examining facility."  Therefore, the Board 
finds that the April 2007 VA examination was adequate for 
rating purposes, even though the copy in the claims file does 
not carry an original signature. 
	
With respect to his service connection claim for a low back 
disorder, although a VA examination was completed, a medical 
nexus opinion was not obtained. However, given the absence of 
in-service evidence of chronic manifestations of the disorder 
on appeal, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claim, a remand for a VA 
medical opinion would unduly delay resolution.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the cervical spine is denied.

A separate 20 percent rating, but no more, for mild 
neuropathy of the radial nerve of the right upper extremity 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A separate 20 percent rating, but no more, for mild 
neuropathy of the radial nerve of the left upper extremity is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for a low back disorder, claimed as 
degenerative disc disease of the lumbar spine, is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


